EXHIBIT 99.1 Consolidated Financial Statements (Expressed in Thousands of Canadian Dollars) For the years ended December 31, 2013, 2012 and 2011 Independent Auditor’s Report To the Shareholders of Exeter Resource Corporation We have completed integrated audits of Exeter Resource Corporation’s (the “Company) 2013 and 2012 consolidated financial statements and its internal control over financial reporting as at December 31, 2013. Our opinions, based on our audits are presented below. Report on the consolidated financial statements We have audited the accompanying consolidated financial statements of the Company, which comprise the consolidated statements of financial position as at December 31, 2013 and December 31, 2012 and the consolidated statements of loss and comprehensive loss, cash flows, and changes in equity for each of the years in the three-year period ended December 31, 2013, and the related notes, which comprise a summary of significant accounting policies and other explanatory information. Management’s responsibility for the consolidated financial statements Management is responsible for the preparation and fair presentation of these consolidated financial statements in accordance with International Financial Reporting Standards as issued by the International Accounting Standards Board and for such internal control as management determines is necessary to enable the preparation of consolidated financial statements that are free from material misstatement, whether due to fraud or error. Auditor’s responsibility Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with Canadian generally accepted auditing standards and the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free from material misstatement. Canadian generally accepted auditing standards also require that we comply with ethical requirements. An audit involves performing procedures to obtain audit evidence, on a test basis, about the amounts and disclosures in the consolidated financial statements. The procedures selected depend on the auditor’s judgment, including the assessment of the risks of material misstatement of the consolidated financial statements, whether due to fraud or error. In making those risk assessments, the auditor considers internal control relevant to the company’s preparation and fair presentation of the consolidated financial statements in order to design audit procedures that are appropriate in the circumstances. An audit also includes evaluating the appropriateness of accounting principles and policies used and the reasonableness of accounting estimates made by management, as well as evaluating the overall presentation of the consolidated financial statements. We believe that the audit evidence we have obtained in our audits is sufficient and appropriate to provide a basis for our audit opinion on the consolidated financial statements. Opinion In our opinion, the consolidated financial statements present fairly, in all material respects, the financial position of Exeter Resource Corporation as at December 31, 2013 and December 31, 2012 and its financial performance and its cash flows for each of the years in the three-year period ended December 31, 2013 in accordance with International Financial Reporting Standards as issued by the International Accounting Standards Board. Report on internal control over financial reporting We have also audited Exeter Resource Corporation’s internal control over financial reporting as at December 31, 2013, based on criteria established in Internal Control - Integrated Framework (1992), issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO). Management’s responsibility for internal control over financial reporting Management is responsible for maintaining effective internal control over financial reporting and for its assessment of the effectiveness of internal control over financial reporting included in Management’s Report on Internal Control over Financial Reporting. Auditor’s responsibility Our responsibility is to express an opinion on the company’s internal control over financial reporting based on our audit. We conducted our audit of internal control over financial reporting in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether effective internal control over financial reporting was maintained in all material respects. An audit of internal control over financial reporting includes obtaining an understanding of internal control over financial reporting, assessing the risk that a material weakness exists, testing and evaluating the design and operating effectiveness of internal control, based on the assessed risk, and performing such other procedures as we consider necessary in the circumstances. We believe that our audit provides a reasonable basis for our audit opinion on the company’s internal control over financial reporting. Definition of internal control over financial reporting A company’s internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles. A company’s internal control over financial reporting includes those policies and procedures that: (i) pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the company; (ii) provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the company are being made only in accordance with authorizations of management and directors of the company; and (iii) provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of the company’s assets that could have a material effect on the financial statements. Inherent limitations Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions or that the degree of compliance with the policies or procedures may deteriorate. Opinion In our opinion, Exeter Resource Corporation maintained, in all material respects, effective internal control over financial reporting as at December 31, 2013, based on criteria established in Internal Control - Integrated Framework (1992) issued by COSO. (signed) PricewaterhouseCoopers LLP Chartered Accountants Vancouver, British Colombia, Canada February 28, 2014 Exeter Resource Corporation Consolidated Statements of Financial Position (Expressed in Thousands of Canadian Dollars) December 31, 2013 December 31, 2012 Assets Current Cash and cash equivalents (Note 7) $ $ Amounts receivable and prepaid expenses Due from related parties (Note 14) 21 95 Marketable securities (Note 8) 63 - Property and equipment (Note 9) $ $ Liabilities Current Accounts payable and accrued liabilities $ $ Due to related parties (Note 14) 42 50 Shareholders’ Equity Share capital (Note 11) Contributed surplus (Note 13) Deficit ) ) Accumulated other comprehensive income 34 16 $ $ Contractual Obligations(Note 17) Subsequent Events(Note 20) Approved by the Directors: “Robert Reynolds” Director “John Simmons” Director See accompanying notes to the consolidated financial statements 2 Exeter Resource Corporation Consolidated Statements of Loss and Comprehensive Loss (Expressed in Thousands of Canadian Dollars, Except Share Data) For the years ended December 31, Income Interest income $ $ $ (Loss) gain on sale of assets - (6 ) 14 Expenses Accounting and audit Administration salaries and consulting (Note 12) Amortization (Note 9) 50 58 Directors’ fees (Note 12) Foreign exchange loss (gain) 20 ) 67 General and administration (Note 16) Legal fees 48 40 95 Loss on available for sale investments (Note 8) - - Management fees (Note 12) Mineral property exploration expenditures (Notes 10 and 12) Shareholder communications Stock exchange listing and filing fees 94 Net loss for the year ) ) ) Other comprehensive income (loss) for the year Items that may be reclassified to profit or loss: Currency translation difference 18 72 ) Comprehensive loss for the year $ ) $ ) $ ) Basic and diluted loss per common share $ ) $ ) $ ) Weighted average number of common shares outstanding See accompanying notes to the consolidated financial statements 3 Exeter Resource Corporation Consolidated Statements of Cash Flows (Expressed in Thousands of Canadian Dollars) For the years ended December 31, Operating Activities Net loss for the year $ ) $ ) $ ) Non-cash items: Amortization (Note 9) 50 58 Loss on available for sale investments(Note 8) - - Loss (gain) on sale of assets - 6 ) Share-based compensation (Note 12) Changes in non-cash working capital items: Amounts receivable and prepaid expenses ) ) Due from related parties 74 (2 ) ) Due to related parties (8 ) ) 8 Accounts payable and accrued liabilities (6 ) ) Cash flows from operating activities ) ) ) Financing Activities Issue of share capital (Note 11) - Cash flows from financing activities - Investing Activities Acquisition of property and equipment ) ) ) Acquisition of marketable securities ) - - Proceeds from sale of assets - 31 14 Cash flows from investing activities ) ) ) Effect of foreign exchange rate change on cash 3 ) Net decrease in cash and cash equivalents ) ) ) Cash and cash equivalents – beginning of the year Cash and cash equivalents – end of the year $ $ $ See accompanying notes to the consolidated financial statements 4 Exeter Resource Corporation Consolidated Statements of Changes in Equity (Expressed in Thousands of Canadian Dollars) Issued Share Capital Number of Shares Amount Contributed Surplus Deficit Accumulated Other Comprehensive Income (Loss) Total Shareholders' Equity Balance - January 1, 2011 $ $ $ )
